Citation Nr: 0718373	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  01-00 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder. 
 
2.  Entitlement to service connection for a spinal disorder. 
 
3.  Entitlement to service connection for ovarian cysts. 
 
4.  Entitlement to service connection for chronic bladder 
infections. 
 
5.  Entitlement to service connection for a right breast 
lump.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1994 to 
August 1998.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from rating decisions of the 
VA Regional Office (RO) in New Orleans, Louisiana that denied 
service connection for a right hip disorder, a spinal 
disorder, ovarian cysts, a right breast lump and bladder 
infections.

The appellant was afforded a personal hearing in December 
2001 by a Veterans Law Judge who has since left the Board.  
The transcript is of record.  Regulation requires that the 
Member of the Board who conducts a hearing must also 
participate in the final determination of the claim.  Since 
the Board member who conducted the 2001 hearing is no longer 
available, the veteran was offered the opportunity to appear 
at another hearing. 38 C.F.R. § 20.707 (2006).  However, she 
did not respond to the March 2007 letter that presented this 
option.  The Board thus assumes that she does not desire 
another personal hearing.  

This case was remanded by decisions of the Board dated in 
August 2002 and November 2003.

The Board notes that in the Informal Hearing Presentation 
dated in January 2007, it appears that the accredited 
representative is raising the issue of entitlement to a total 
rating based on unemployability due to service-connected 
disability.  This matter is referred to the RO for 
appropriate consideration.

Following review of the record, the issues of service 
connection for back and hip disorders will be addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Ovarian cysts preexisted service and did not permanently 
increase in severity therein.

2.  The veteran is not currently shown to have a bladder 
infection or residuals thereof.

3.  The veteran now has a benign right breast lymph node 
which is reasonably consistent with a right breast mass in 
service. 


CONCLUSIONS OF LAW

1.  Ovarian cysts pre-existed service and were not aggravated 
therein. 38 U.S.C.A. §§ 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.306 (2006).

2.  Bladder infections were not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

3.  A benign right breast lymph node was incurred in service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims of entitlement to service connection 
for chronic bladder infections and ovarian cysts has been 
accomplished.  As evidenced by the statement of the case, and 
the supplemental statement of the case, the appellant has 
been notified of the laws and regulations governing 
entitlement to the benefits sought and the reasons for the 
denial of the claims.  These discussions also served to 
inform her of the evidence needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met. 38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in April 
2001, January 2003, and March 2004, the RO informed the 
appellant of what the evidence had to show to substantiate 
the claims, what medical and other evidence the RO needed 
from her, what information or evidence she could provide in 
support of the claims, and what evidence VA would try to 
obtain on her behalf.  Such notification, in conjunction with 
the statements of the case, has fully apprised the appellant 
of the evidence needed to substantiate these claims.  She has 
also been advised to submit relevant evidence or information 
in her possession. 38 C.F.R. § 3.159(b).  In the supplemental 
statement of the case, the appellant has been specifically 
notified regarding the criteria for rating any disability or 
an award of an effective date should service connection be 
granted. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, although complete notice required by the VCAA 
was not provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which she [was] entitled." Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA. See also Prickett v. Nicholson, No. 04-0140 (U.S. 
Vet. App. Sept. 11, 2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of entitlement to service connection 
for bladder infections and ovarian cysts.  VA clinical data 
have been associated with the claims folder.  The veteran was 
afforded a personal hearing in December 2001.  As noted 
previously, the case was remanded on two occasions.  She has 
been afforded multiple VA examinations during the course of 
the appeal.  The Board is unable to find that there is a 
reasonable possibility that further assistance to the veteran 
would aid in substantiating her claims of service connection 
for ovarian cysts and bladder infections.  Under the 
circumstances, VA does not have a duty to assist that is 
unmet with respect to these issues.  The claims are ready to 
be considered on the merits. See 38 U.S.C.A. § 5103A (a) (2); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

Factual background and legal analysis.

1.  Service connection for ovarian cysts.

The service medical records reflect that upon examination in 
January 1994 for service entrance, the veteran provided a 
history of ovarian cysts dating back to 1993, including 
reported hospitalization for such.  She was afforded pelvic 
ultrasound in December 1995 that was interpreted as showing a 
right ovarian cyst.  The veteran was seen in the gynecology 
clinic in October 1996 complaining of right-sided pain, 
stating that her symptoms were similar to those she had 
experienced after a ruptured cyst.  Following examination, an 
assessment of right ovarian cyst was rendered.  She returned 
to the gynecology clinic in May 1997 complaining of right-
sided pelvic pain.  It was noted that she had a history of 
ovarian cysts.  A normal examination was obtained.  Pelvic 
examination in February 1998 was normal.  On examination in 
June 1998 for discharge from service, a notation was recorded 
to the effect that she had been told that she had had a 
ruptured ovarian cyst in the past.  The veteran was noted to 
be 10 weeks pregnant at the time. 

On post service VA gynecology examination in February 1999, 
the veteran provided history of ruptured cyst in 1996, stated 
that she had frequent ovarian cysts, but had had no serious 
problems since that time.  She denied current abnormal 
bleeding, vaginal discharge, pain, and bowel or bladder 
symptoms.  On examination, no ovarian masses were detected 
and the uterus was normal.  In the diagnoses following 
examination, the examiner related that the symptoms the 
appellant described were not particularly consistent with 
ovarian cyst.  

The veteran presented testimony on personal hearing in 
December 2001 to the effect that a cyst "exploded" during 
service which caused her a lot of problems.  She related that 
she had not had a lot of problems with the cysts after 
leaving the military, but that her doctor had told her to 
"watch" them and that they could provide medication or have 
her ovaries removed.  

On VA gynecology examination in September 2004, pertinent 
history was recited detailing the veteran's in-service 
history relating to treatment for ovarian cysts in service.  
It was reported that pursuant to current VA examination, the 
appellant had undergone a pelvic ultrasound in September 2004 
with findings of a normal uterus and unremarkable right and 
left ovaries.  However, it was reported that another pelvic 
ultrasound performed some days later at a different facility 
disclosed findings of a mildly enlarged uterus and cystic 
mass, possibly of right ovarian origin.  It was reported that 
no ovarian cysts were detected on current examination.  
Following examination, the examiner diagnosed ovarian cysts.  
The examiner further related that the veteran had a 
documented pre-existing history of ovarian cysts but that 
there was no indication in the claims folder that military 
service had aggravated or worsened the pre-existing 
condition.  

The evidence in this instance clearly demonstrates that the 
veteran had a history of ovarian cysts prior to service, and 
indicated that she had even been hospitalized for such.  The 
Board recognizes that a veteran's statement made in service 
relating to the origin or incurrence of any disease or 
injury, if against his or her own interest is of no force and 
effect if other data do not establish the fact. See 38 C.F.R. 
§ 3.304(b)(3) (2006)).  However, her clear history in service 
of ovarian cysts for which she was hospitalized is disability 
that is subject to lay observation. See Savage v. Gober, 10 
Vet. App. 488 (1997).  The Board thus finds that ovarian 
cysts clearly and unmistakably pre-existed service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.306 (2006).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306 (2006).

The service medical records indicate that while the 
appellant's recurrent ovarian cysts became symptomatic once 
again, there is no indication that there was any permanent 
increase in severity of the pre-existing condition.  Although 
the record shows that the veteran did indeed experience an 
exacerbation of ovarian cyst symptomatology during service, 
temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, worsened. See Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  More 
recent clinical findings suggest that she continues to have 
an ovarian cystic mass but it was clinically determined on VA 
examination in September 2004 that it had not been aggravated 
or worsened by service. 

It is the province of trained health care providers to enter 
conclusions that require medical expertise such as opinions 
as to diagnosis and causation. Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  As a layperson without medical training and 
expertise, the appellant is not competent to provide a 
medical opinion in this matter. See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The September 2004 VA examiner's conclusion 
regarding the absence of any in-service aggravation, when 
considered in light of the entire record, provides clear and 
unmistakable evidence that the veteran's ovarian cysts did 
not worsen during her military service.  Consequently, the 
claim of service connection must be denied.

Service connection for chronic bladder infection.

Service medical records reflect that the veteran received 
treatment over the course of a few days in February 1996 for 
symptoms that included left flank and back pain diagnosed as 
urinary tract infection.  Medication was prescribed.

On post service VA gynecology examination in February 1999, 
it was noted that the appellant provided a vague history of 
urinary tract infections, and had apparently had several in 
the years prior to her last pregnancy.  She indicated she had 
had none in the last year.  In the diagnoses following 
examination, the examiner commented that the problem appeared 
to have recently resolved. 

The appellant testified on personal hearing in December 2001 
that she experienced "lots" of urinary tract infections.

When examined for VA compensation purposes in September 2004, 
the examiner stated that review of the claims folder 
indicated that despite a record of treatment for urinary 
tract infection on two occasions in service, it was not seen 
that this had been a chronic or frequently recurring event.  
It was noted that she did report that she had been treated 
for urinary tract infection at least twice since discharge 
from active duty, but that they had resolved without 
antibiotic therapy.  The appellant denied any current 
symptoms of such.  It was reported that a urinalysis 
performed in August 2004 was normal.  A diagnosis of normal 
urinalysis, no finding to support chronic urinary infection 
was provided in this regard.  

The evidence indicates that while the appellant was indeed 
treated for urinary tract infections during active duty and 
claims treatment on two occasions after service, it appears 
that such symptoms have not resulted in a chronic disorder. 
See 38 C.F.R. § 3.303.  The current clinical evidence does 
not contain any objective evidence of a urinary tract or 
bladder infection.  In this regard, service-connection 
requires evidence that establishes that the veteran currently 
has the claimed disability. See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As a layperson, the veteran is not 
competent to diagnose a bladder infection. See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Under the circumstances, service connection for a 
chronic bladder or urinary tract infection must be denied.

3.  Service connection for right breast mass.

The service medical records reflect that the appellant was 
seen in the breast clinic in June, July and August 1998 with 
complaints of a tender breast mass or nodule in the upper 
right quadrant of the right breast.  On post service VA 
gynecology examination in February 1999, the examiner related 
that a right breast mass could not be palpated, but that the 
examination was suboptimal due to the fact that the veteran 
was currently breastfeeding.  When subsequently evaluated by 
VA in October 2001, examination disclosed a 1-centimeter lump 
in the right breast that was tender.  On VA examination in 
September 2004, the examiner noted that an ultrasound in 
September 2004 had revealed a small benign lymph node of the 
right upper quadrant of the right breast.  The examiner 
stated that the claims folder indicated that the original 
complaint of breast mass related to the right breast as 
documented in the claims folder.  

The Board finds in this instance that the right breast mass 
currently demonstrated is reasonably consistent with the 
findings of such in service. See 38 C.F.R. §§ 3.303(d) 
(2006).  The benefit of the doubt is thus resolved in favor 
of the veteran by finding that a benign right breast lymph 
node is of service onset.  


ORDER

Service connection for ovarian cysts is denied.  

Service connection for chronic bladder infections is denied.  

Service connection for a benign right breast lymph node is 
granted.  


REMAND

The veteran asserts that she now has disabilities of the back 
and right hip as the result of injury during active duty.  
Service medical records show that she sustained several 
injuries to the low back, as well as trauma to the hip for 
which she received continuing treatment for chronic 
symptomatology over the course of service.  On post service 
VA spine examination in February 1999, she complained of 
radiating low back pain, as well as stiffness and muscle 
spasms.  On examination, there was mild tenderness to 
palpation throughout the lumbar and thoracic regions of the 
back.  Following examination, a diagnosis of musculoskeletal 
back pain was rendered.  A diagnosis of lower back pain with 
right lumbar radicular symptoms was provided on concurrent VA 
neurological examination. 

On VA examination in September 2004, the veteran stated that 
her pelvis was twisted while in the military when she fell 
and broke her sacrum.  [Service medical records confirm that 
she sought treatment in November 1996 for twisting of the 
pelvis.]  She said that painful flare-ups of back and hip 
symptoms persisted, and that she was unable to walk at times 
and had numbness in the right leg.  She reported a history of 
falls since leaving active duty.  A normal examination of the 
spine and right hip was obtained but chronic low back strain, 
status post fall, and leg length discrepancy were diagnosed.  
However, the examiner did not specify the etiology of either 
finding, or whether or not these were related to recent falls 
or in-service trauma.  Under the circumstances, the Board is 
of the opinion that clarification of the evidence is 
indicated, to include a medical opinion as to whether the 
veteran currently has any neurological or orthopedic 
disability of the right hip and back that relates back to 
service.  

Additionally, the veteran testified on personal hearing in 
December 2001 that she received continuing chiropractic 
treatment and physical therapy for low back and hip symptoms.  
This information is not of record and should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be 
contacted and asked to provide 
authorization to retrieve clinical 
records from all providers, to 
include VA, who have treated her 
for back and right hip symptoms.  
This information should be 
requested and associated with the 
claims folder.  

2.  Following a reasonable period 
of time for receipt of additional 
information, the veteran should be 
scheduled for VA orthopedic and 
neurological examinations to 
determine whether she has current 
disability of the right hip and 
back, and the probable onset and 
etiology of such, if found.  All 
indicated tests and studies should 
be performed, and all clinical 
findings should be reported in 
detail and correlated to specific 
diagnoses. 

Based on a thorough review of the 
evidence of record and the 
physical examination findings, the 
examiners should provide opinions 
with complete rationale to the 
following question: Is it at least 
as likely as not that the veteran 
now has any disability of the back 
and right hip related to trauma in 
service, or is current disability, 
if found, attributable to other 
causes of post service onset?  The 
opinion should be set forth in 
detail.

3.  The RO should ensure that the 
medical reports requested above 
comply with this remand, 
especially with respect to the 
instructions to provide medical 
opinions.  If the reports are 
insufficient, or if any requested 
action is not undertaken or is 
deficient, it should be returned 
to the examiner for corrective 
action. See Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
her representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


